DETAILED ACTION
Claims 2, 12-15, 17-19, and 21, are pending and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 12-15, 17-19, and 21, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 10-168347 A to Kubo et al. (hereinafter Kubo) as evidenced by Aditya Biria Chemicals, “Epotec, Coatings and Construction Applications,” pp. 1-18, (2018). (hereinafter Aditya).

Regarding claims 2, 12-14, and 17-19, Kubo teaches a process of applying an epoxy powder coating comprising preheating a cast iron pipe to 150-300 deg C, applying the epoxy powder coating to the inner surface of the pipe, and preferably baking the coating from 5-30 minutes at 150-200 deg C to form a 1st layer coated film thickness of 300-700 micrometers (See abstract, para 28-30 and 32). The coating is corrosion resistant and water resistant. (para 81). The above temperature range and thickness overlaps and meets the claimed range, (See MPEP 
Furthermore, although the baking time of Kubo is just outside the claimed range of 3 minutes, it is known by one ordinarily skilled in the art to either shorten or lengthen the baking cure times in order to determine the time of a full cure. Also, as cited above, Kubo teaches the exact same claimed adipic acid dihydrazide curing agent which would inherently have the claimed cure time of 3 minutes or less because the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures.
Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date to adjust the cure time in Kubo to the claimed range of 3 minutes or less because one ordinarily skilled in the art would know to optimize the bake time, either by shortening or lengthening the times, in order to determine when the film reaches full cure through routine experimentation, See MPEP 2144.05 II.A, and also, as cited above, Kubo teaches the exact same claimed adipic acid dihydrazide curing agent which would inherently have the claimed cure time of 3 minutes or less because the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures. See MPEP 2112.01
In Example 2, Kubo further teaches the epoxy powder coating comprises 100 parts of bisphenol A based epoxy resin (Epototo YD-013), 5 parts of adipic acid dihydrazide, 50 parts of silica, 40 parts of titania, 0.4 parts of carbon, and 1 part of leveling agent acrylic oligomer (LR8820), (See Table 1, para 36-39). The above Epototo YD-013 correlates to 50.9 wt% in the evidenced by page 8 of Aditya, which meets claim 18 and 19. The adipic acid dihydrazide correlates to 2.5 wt% in the composition and meets the claimed curing agent having formula I, wherein R1 is C4 alkyl, and n=1, and further meets claims 12-14. The above method further meets the claimed fusion bonded epoxy.
Thus, the claimed method of coating would have been obvious to one ordinarily skilled in the art at the time of invention based on the teachings of Kubo because Kubo teaches a process of applying a powder coating comprising preheating a cast iron pipe to 150-300 deg C, applying an epoxy powder coating to the inner surface of the pipe, and baking the coating from 5-30 minutes at 150-200 deg C to form a 1st layer coated film thickness of 300-700 micrometers (See abstract, para 28-30 and 32), wherein the epoxy powder coating comprises 100 parts of Epototo YD-013, 5 parts of adipic acid dihydrazide, 50 parts of silica, 40 parts of titania, 0.4 parts of carbon, and 1 part of leveling agent acrylic oligomer (LR8820), (See Table 1, para 36-39), and the above temperature range and thickness overlaps and meets the claimed range, (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”), and furthermore, although the baking time to form a fully cured film of Kubo is just outside the claimed range of 3 minutes, it would have been obvious to one ordinarily skilled in the art before the effective filing date to adjust the cure time to the claimed range of 3 minutes or less because one ordinarily skilled in the art would know to optimize the bake time, either by shortening or lengthening the times, in order to determine when the film reaches full cure through routine experimentation. See MPEP 2144.05 II.A, and also, as cited above, Kubo teaches the exact same claimed adipic acid 
Kubo does not explicitly teach the cathodic disbondment.
However, Kubo teaches a substantially identical coating composition, such as the epoxy resin and the adipic acid dihydrazide curing agent within the claimed amounts, as well as preheating the pipe to 150-300 deg C, which overlaps with the claimed range, and the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures, and it is the low application temperatures which give the cathodic disbondment properties. 
Thus, one skilled in the art would have a reasonable expectation for the coating of Kubo to have the claimed cathodic disbondment properties because Kubo teaches a substantially identical coating composition, such as the epoxy resin and the adipic acid dihydrazide curing agent within the claimed amounts, as well as preheating the pipe to 150-300 deg C, which overlaps with the claimed range, and the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures, and the low application temperatures which give the cathodic disbondment properties.  “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
Regarding the limitation of the pipe or pipeline “for transport of oil and gas,” this is a recitation of a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Kubo teaches each and every structural component of the metal article such as the cast iron pipe, thus, one skilled in the art would reasonably expect a cast iron pipe would be capable of transporting oil/gas.

Regarding claim 15, as cited above and incorporated herein, Kubo teaches the claimed method.
Kubo further contemplates that a suitable hydrazide hardening agent can be sebacic acid dihydrazide. (para 10).

Regarding claim 21, as cited above and incorporated herein, Kubo teaches the claimed method. 
Kubo further teaches the epoxy powder coating used to specifically coat the side of a cold rolled sheet of steel (para 64, 65, and 68), which demonstrates that steel would be a suitable metal that can be coated by the epoxy powder coating and would be suitable for use for the pipe.
.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that Kubo teaches a cast iron pipe and not “for transport of oil and gas,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, on page 5-6, the Applicant argues that the one skilled in the art would not use the cast iron pipe of Kubo for transport of oil and gas because it is characterized as unsuitable for oil and gas applications. This is not persuasive because the Applicant has only claimed a future intended use and although a cast iron pipe may not be suitable, it is merely required to be “capable” of performing the intended use. There must be a structural difference from the prior art and in this case, the Applicant’s claims only require a “metal article” capable of transporting oil/gas, even if it may be a less preferred embodiment. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., steel or high grade steel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues on page 7-8 that Kubo does not teach the steel pipe and is directed to cast iron water pipes. This is not persuasive because Applicant’s claim 1 is only directed broadly to a “metal article” comprising a “pipe or pipeline,” and does not require the pipes to be composed of steel. Thus, the Applicant’s arguments are found unpersuasive.
Furthermore, as cited above, Kubo does specifically teach using the epoxy powder coating to coat steel sheets (para 64, 65, and 68), which demonstrates to one skilled in the art that steel would be a suitable metal that can be coated by the epoxy powder coating and thus, can also be a suitable metal used for the pipe. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           

/RACHEL KAHN/             Primary Examiner, Art Unit 1766